DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 13-26, drawn to a system including an electronic device capable of being powered by a battery, classified in CPC H02J 7/0071.
II. Claims 27-42, drawn to a method for identifying a user of an electronic device, classified in CPC G01R 31/392.
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed, can be practiced by another and materially different apparatus
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching for an apparatus is not necessary for the process because the process as claimed can be performed with another and materially different apparatus, which is not obvious variant.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Jeffrey Weaver on February 23, 2021 a provisional election was made without traverse to prosecute the invention of invention Group I, claims 13-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 27-42 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the electronic device comprises the battery monitoring logic and the user identification logic” (e.g. claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 8, and claims 17-21, 25-26, the Examiner is unclear what is meant by “determining that the at least one user includes at least two users”?
Claims 14-16, 22-24 are rejected for being dependent to the rejected claim 13.
	For the purpose of examination, the Examiner gives a broadest reasonable interpretation to claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10.424,961 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same subject matter.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-17, 20, 22, 24, 25, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bauer et al. (US 2017/0099199 A1).
Regarding claims 13, 22, 24, 25, Bauer et al. discloses a system including an electronic device (fig. 1) capable of being powered by a battery, the system comprising: (a) battery monitoring logic (144a), configured to monitor the battery and generate data 
  Regarding claim 14, Bauer et al. discloses the electronic device (Fig. 1) comprises the battery monitoring logic (144a) and the user identification logic (144b).  
Regarding claim 15, Bauer et al. discloses the electronic device (Fig. 1) comprises the battery monitoring logic (144a) and wherein the user identification logic (144b) is configured to operate on a remote server (106) or on a cloud-based application. 
Regarding claim 16, Bauer et al. discloses battery terminals (Every battery has terminals) and wherein the monitoring logic (144a) is configured to generate the data by measuring voltage over time (Par. [039]) across the battery terminals.  
Regarding claim 17, Bauer et al. discloses the battery monitoring logic (144a) or the user identification logic (144b) is configured to track multiple battery parameters representing electrical characteristics of the battery and wherein the user identification logic (144b) is configured to analyze the multiple battery parameters as part of (1) determining the identity of the at least one user (Fig. 7) and/or (2) determining that the at least one user includes at least two users (Note: and/or read as “or” which is alternatively exclusive embodiments).  
Regarding claim 20, Bauer et al. discloses user identification logic (144b) is configured to (1) determine the identity of the at least one user based partly on the .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2017/0099199 A1) in view of Abramson et al. (US 2016/0216130 A1)
Regarding claim 19, Bauer et al. discloses every subject matter recited in the claim except fora temperature sensor thermally coupled to the battery and configured to provide an indication of a temperature of the battery, wherein the data includes the indication of the temperature of the battery.
Abramson et al. discloses enhanced navigation instruction and further discloses the battery temperature (Abramson et al.’s par. [260]). 
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the temperature data as taught 
Regarding claim 21, Bauer et al. discloses every subject matter recited in the claim but does not disclose an international mobile station equipment identity (IMEI).
Abramson et al. discloses enhanced navigation instruction and further discloses the IMEI (Abramson et al.’s par. [479]). 
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the IMEI as taught by Abramson et al. into the system of Bauer et al. because such ID IMEI data is typical to communicate conditions of the battery over remote server.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2017/0099199 A1) in view of Daoura et al. (US 2016/0277879 A1).
Regarding claim 23, Bauer et al. discloses every subject matter recited in the claim except for identification logic is further configured to identify replacement of the battery with a replacement battery and to provide an output indicating that the battery has been replaced.  
Daoura et al. discloses battery beacon system and method of use and further discloses identification logic (Daoura et al.’ par. [019]) is further configured to identify replacement of the battery with a replacement battery (Daoura et al.’s par. [060]) and to provide an output indicating that the battery has been replaced.  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the temperature data as taught by Daoura et al. into the system of Bauer et al. because such replacement of the battery with a .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2017/0099199 A1) in view of Yi et al. (US 2016/0309390 A1).
Regarding claim 26, Bauer et al. discloses every subject matter recited in the claim except for identification logic is further configured to analyzing patterns of when charging occurs and states of charge when charging is initiated.
Yi et al. discloses data transmission method according to battery user pattern and further discloses user includes at least two users by analyzing patterns of when charging occurs and states of charge when charging is initiated (Yi et al.’s abstract. Par. [029]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate analyzing patterns of charging occurs as taught by Yi et al. into the system of Bauer et al. because it is a matter of design choice to facilitate to enhance the charge data.
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        



February 27, 2021